TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-20-00140-CV



                                   Brandon D. Hicks, Appellant

                                                 v.

                                    Latisha D. Hicks, Appellee


        FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
      NO. 19-1102-FC4, THE HONORABLE JOHN B. MCMASTER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                  Brandon D. Hicks, appearing pro se,1 wishes to appeal what he describes as “the

order awarding title to the property located at 2602 Glen Field Drive, Cedar Park, TX in

Williamson County.” Although it is not clear from the notice of appeal or the record, his

description appears to refer to a temporary order rendered in the course of the divorce proceeding

below.       Yet a temporary order, “except an order appointing a receiver, is not subject to

interlocutory appeal.” See Tex. Fam. Code § 6.507.

                  On April 15, 2020, this Court sent Hicks a letter asking him to identify an

appealable judgment or order over which this Court may exercise jurisdiction.          The letter

indicated that failure to do so might result in dismissal of the appeal. Hicks’s response was due




         1
         We hold pro se litigants to the same standard as those represented by counsel. United
Copper Indus., Inc. v. Grissom, 17 S.W.3d 797, 805 n.6 (Tex. App.—Austin 2000, pet. dism’d).
April 27, 2020, but Hicks did not file a response. Accordingly, because Hicks has not identified

an appealable judgment or order, we dismiss his appeal for want of jurisdiction.



                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: May 5, 2020




                                                2